Per Curiam.

The trial justice decided this case upon conflicting evidence. It was peculiarly his province so to do, and unless against the weight of evidence, which after an examination of the proofs we cannot assert, the judgment must be affirmed.
Our attention is called, however, to an item of the recovery amounting to one dollar and a half, as to which no proof whatsoever was given, and which, doubtless, through inadvertence, was included by the trial justice in the judgment.
The judgment will, therefore, be modified by deducting then from the item in question, and as so modified affirmed, with costs to the respondent.
Present: Beekman, P. J., Giegerich and O’Gorman, JJ.
Judgment modified, and as modified affirmed, with costs, to respondent.